DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,285,569. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3-5 of ‘569 encompass the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-8 and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Domi et al (6319461).
Domi teaches a lead free solder alloy. 
Domi, abstract, teaches a lead-free solder alloy substantially contains Sn and Ti, and has a temperature of a liquidus line of not greater than 400° C. The lead-free solder alloy contains no toxic lead and has sufficient bonding strength to oxide materials such as glass and ceramics.
Domi, col. 2, teaches a solder alloy for bonding oxide materials such as glass and ceramics, wherein the solder alloy contains Ag, Cu, Zn, Al in addition to essential constituents, Sn and Ti, and further contains O wherein O content is defined.
The lead-free solder alloy preferably contains at least 0.0001% by weight O as a constituent. More preferably, the content of O is greater than 0.01% by weight.
The lead-free solder alloy preferably further contains from 0.1% to 6.0% by weight Ag as a constituent.
The lead-free solder alloy invention preferably further contains from 0.001% to 6.0% by weight Cu as a constituent.
The lead-free solder alloy preferably further contains from 0.001% to 1.0% by weight Ti as a constituent.
The lead-free solder alloy preferably further contains from 0.001% to 3.0% by weight Zn as a constituent.
The lead-free solder alloy preferably further contains from 0.001% to 3.0% by weight Al as a constituent.
The lead-free solder alloy preferably further contains at least one element selected from a group consisting of Bi, Si, and Sb in a range not greater than 10% by weight altogether.
The lead-free solder alloy invention preferably further contains from 0.001% to 1.0% by weight Si.
The lead-free solder alloy preferably further contains at least one trace constituent selected from a group consisting of Fe, Ni, Co, Ga, Ge, and P in a range not greater than 1.0% by weight altogether.
Domi, col. 4, teaches the lead-free solder alloy can directly solder not only oxide materials such as glass and ceramics but also metals, which are difficult to be soldered because of their oxide films on their surfaces, such as aluminum, titanium, and zirconium. In case of soldering such materials, a device for applying ultrasonic vibration to the solder alloy is preferably employed.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains fuse the metal components such as Ag, Cu, Zn, Al, Sn and Ti  (ie plurality of soldering compoents) to obtain the lead-free solder alloy. 

Regarding claim 3, the weight ranges of the constituents within Domi including the claimed range would have been obvious as suitable based on the teaching of Domi. 

Regarding claim 6, Domi teaches the lead-free solder alloy preferably further contains at least one element selected from a group consisting of Bi, Si, and Sb in a range not greater than 10% by weight altogether.

Regarding claim 7, Domi teaches the lead-free solder alloy preferably further contains at least one trace constituent selected from a group consisting of Fe, Ni, Co, Ga, Ge, and P in a range not greater than 1.0% by weight altogether.

Regarding claim 8, the weight ranges of the constituents within Domi including the claimed range would have been obvious as suitable based on the teaching of Domi. 

Regarding claim 12, the weight ranges of the constituents within Domi including the claimed range would have been obvious as suitable based on the teaching of Domi. 

Regarding claim 13, Domi teaches the lead-free solder alloy preferably further contains at least one element selected from a group consisting of Bi, Si, and Sb in a range not greater than 10% by weight altogether.

Regarding claim 14, Domi teaches the lead-free solder alloy preferably further contains at least one trace constituent selected from a group consisting of Fe, Ni, Co, Ga, Ge, and P in a range not greater than 1.0% by weight altogether.

Regarding claim 15, the weight ranges of the constituents within Domi including the claimed range would have been obvious as suitable based on the teaching of Domi. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US6123248 teaches a soldering method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/16/22